PER CURIAM.
In each of these cases the plaintiff is a nonresident, and, if the defendants had moved for security for costs before answer, they would have been entitled to it as a matter of right. Having obtained the order after answer, the question, on plaintiffs’ motion to vacate it, was addressed to the discretion of the court. Upon all the facts as they were made to appear, and especially as a satisfactory excuse for the delay was presented, and the plaintiff was shown to be financially irresponsible, and the alleged cause of action arose outside of this state, we cannot hold that there was an abuse of discretion. The order in each case is affirmed, with costs.